In re McMahon, Helen Faye; Berry, Wallace Ray; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA95-0126; Parish of Calcasieu, Fourteenth Judicial District Court, Div. “E”, No. 93-3920.
Granted. Judgment of the court of appeal is vacated and set aside. Case remanded to that court to decide the case, i.e., whether the trial judge’s findings were “manifestly erroneous” or “clearly wrong.” Stobart v. State, through DOTD, 617 So.2d 880 (La. 1993).
LEMMON, J., would grant and docket.